Citation Nr: 1820803	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  09-11 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disability. 


REPRESENTATION

Veteran represented by:	Maxwell Kinman, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1975 to February 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The Board remanded the appeal in September 2015 and asked the RO obtain an addendum opinion.  An opinion was obtained in November 2015.   

In April 2016, the Board issued a decision denying service connection for the Veteran's cervical spine disability; the Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  By a February 2017 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's April 2016 decision and remanded the case for action consistent with the JMR. 

The Board remanded the appeal in May 2017 and requested the RO schedule the Veteran for another VA examination and readjudicate his claims.  A VA examination was conducted in October 2017 and December 2017.  The RO then returned the appeal to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In a February 2018 statement, the Veteran's representative claimed that his cervical spine disability was caused by his lumbar spine disability that was incurred in service.  Previous examinations only discussed direct service connection and whether the Veteran's cervical spine condition was secondary to his left ankle disability that was incurred in service. 

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the Veteran was diagnosed with cervical spine stenosis during the June 2012 examination, as such there is evidence of a current disorder.  A December 2017 rating decision granted service connection for a lumbar spine disability.  Therefore, on remand an opinion should be sought in order to determine if there is a nexus between the Veteran's cervical and lumbar spine disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner that performed the October 2017 VA examination and request a supplemental opinion regarding the service connection claim for a cervical spine disability.  If the examiner is unavailable, forward the claims file to a medical professional with the appropriate skills.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's cervical spine disability was caused OR aggravated by the Veteran's service-connected lumbar spine disability.  The examiner is asked to provide an opinion as to both causation and aggravation.  

A compete rationale for any opinions expressed must be included in the report. 

2.  The AOJ should review the expanded record and determine if the claims can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

